Citation Nr: 9913230	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation of varicose veins, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO) which continued the 
evaluation of the veteran's varicose veins as 30 percent 
disabling.


REMAND

The veteran was originally granted service connection for his 
varicose veins in September 1960.  This most recent claim for 
an increased evaluation was submitted in November 1996.  The 
Board notes that during the pendency of the veteran's claim, 
the regulations pertaining to evaluation of diseases of the 
arteries and veins were amended, effective January 12, 1998.  
See 62 Fed. Reg. 65207-65244 (1998) (presently codified at 38 
C.F.R. § 4.104 (1998) (hereinafter referred to as "current" 
regulations).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that "where the law 
or regulation changes after a claim has been filed or 
reopened but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The RO has not evaluated the 
veteran's claim under current regulations for rating varicose 
veins, codified at 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1998).

The most recent supplemental statement of the case issued by 
the RO was dated in September 1997.  Shortly thereafter, the 
veteran submitted his substantive appeal (Form 9), dated in 
October 1997, along with copies of relevant medical treatment 
records dated in October 1997.  The RO did not issue a new 
supplemental statement of the case as required by 38 C.F.R. 
§§ 19.31, 19.37 (1998).  Neither the veteran nor his 
representative submitted a waiver of the veteran's procedural 
right to have this evidence considered and discussed in a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c).  The Board finds that consideration of this 
evidence by the RO is mandated by law.

In his Substantive Appeal (VA Form 9), the veteran requested 
the opportunity to appear at a Travel Board hearing at the 
RO.  In response to the RO's letter explaining that the 
veteran was on a waiting list for a Travel Board hearing, he 
stated in writing that he wanted a hearing in Wichita as soon 
as possible.  The veteran's representative notified the RO 
that the veteran was unable to attend the first scheduled RO 
hearing in January 1998 and asked that it be rescheduled.  
The RO hearing was rescheduled for March 1998 and the veteran 
again asked for a postponement through his representative.  
The reason for the second postponement was that the veteran 
wanted new evidence considered and a new decision issued 
prior to the hearing.  In a report of contact (VA Form 119), 
dated in early March 1998, it was noted that the veteran had 
indicated that he had submitted new evidence on February 26, 
1998.  No additional evidence was received at that time.   
The case was then forwarded to the Board for appellate 
review.  The RO hearing was never rescheduled; as previously 
noted, the new evidence submitted in October 1997 was never 
considered by the RO, and it is not clear what evidence the 
veteran was referring to when he stated that he submitted 
evidence in late February 1998. 

The veteran has stated repeatedly that he has been unable to 
perform his work as a roofer due to his varicose veins.  His 
assertions raise the question of whether the claim should be 
referred for extraschedular consideration.  See 38 C.F.R. 
§ 3.321(b)(1).  The RO should advise the veteran of the 
opportunity to provide employment records or other evidence 
to substantiate his claim that his disability has interfered 
with his employment.  See Spurgeon v. Brown, 10 Vet. App. 
194, 197 (1997).

The veteran was last given a VA compensation and pension 
examination in August 1996.  This was prior to the changes 
made to code provisions governing rating criteria for 
diseases of the arteries and veins.  In addition, it appears 
to the Board, based on the latest evidence submitted by the 
veteran in October 1997, that the veteran's condition may 
have changed, or a flare-up may have occurred, since the 
August 1996 examination.  The Board therefore finds that a 
new VA examination is necessary to satisfy the VA's duty to 
assist the veteran in the context of his claim for an 
increased evaluation.  Furthermore, the Board finds that 
medical expertise is necessary to determine whether the 
veteran's alleged numbness of his feet is related to his 
varicose veins condition or to the wearing of supportive 
stockings

In light of the foregoing this case is REMANDED to the RO for 
the following action:

1.  After the completion of the above, 
the veteran should be contacted and asked 
if he wishes to appear for a personal 
hearing at the RO.  If so, a hearing 
should be scheduled.  The RO should also 
inform the veteran of the opportunity to 
provide evidence, including employment 
records, to substantiate his assertion 
that his varicose veins have interfered 
with his employment.  The RO should also 
contact the veteran to clarify what 
evidence was submitted in late February 
1998; any additional relevant medical 
records or other pertinent evidence 
should be secured.

2.  The veteran should be scheduled for a 
VA vascular  examination for the purpose 
of determining the current severity of 
his service-connected varicose veins of 
the lower extremities.  In conjunction 
with the examination, the examiner should 
be provided with the claims file, a copy 
of this REMAND, and copies of applicable 
code provisions.  All applicable tests 
and studies should be conducted.  All 
varicose veins that are present in the 
lower extremities should be described in 
full, including the diameter (in cm.). 
The examiner should be asked to discuss 
the veteran's symptomatology in the 
nomenclature of the former and current 
rating criteria, wherever possible.  
(i.e., whether varicose veins are present 
above and below the knee; whether there 
is persistent edema and stasis 
pigmentation or eczema or ulceration, 
whether the long saphenous vein is 
involved, and whether there is any deep 
venous involvement.)  The examiner should 
also be asked to give an opinion as to 
whether numbness of the feet is 
attributable to either the veteran's 
varicose veins or the wearing of 
supportive stockings.  The examiner 
should further state whether the veteran 
has varicose veins in his upper 
extremities, and if so, should discuss 
associated symptomatology.

3.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).                     

4.  The RO should then review the 
expanded claims file and readjudicate the 
veteran's claim for an increased 
evaluation, on a schedular and 
extraschedular basis, with consideration 
of the medical evidence submitted by the 
veteran and received by the RO in October 
1997, along with any additional evidence 
received pursuant to this remand, and 
under the both the old and new rating 
criteria for vascular diseases.  The RO 
should issue a new rating decision in 
which the version (rating criteria) most 
favorable to appellant is applied.  
Karnas, supra.

If the benefit sought on appeal remains 
denied, both the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
addresses the medical evidence received 
in October 1997 and any other evidence 
received pursuant to this remand, and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.
 
The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
otherwise notified.  The veteran is hereby notified that 
failure to appear for the examination ordered above may 
result in the denial of his claim.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









